DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15705133, filed on 09/14/2017.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 05/13/2022. Claims 1-20 have been canceled by the applicant. Claims 21-36 are pending and an action on the merits is as follows.	
Terminal Disclaimer
The terminal disclaimer filed on 05/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11027036 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/13/2022, with respect to claims 21-36 have been fully considered and are persuasive. Specifically the applicant filed a terminal disclaimer that was approved.  The rejections of claims 21-36 are hereby withdrawn.

Allowable Subject Matter
Claims 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 21; specifically, the prior art fails to teach or suggest  an electronic scented  candle “wherein a movable three-dimensional flame-shaped structure that extends outwardly from inside the shell through the hole, wherein a lower portion of the movable component includes a magnetic element; a light source configured to illuminate an upper portion of the movable three-dimensional flame-shaped structure; an air inlet connected to the scent chamber to allow air to be directed into the scent chamber; an electric fan positioned within the shell and configured to drive the air into the scent chamber; a scent outlet coupled to the scent chamber to allow the fragrance material to leave the scent chamber and forming a space for allowing the power cord to pass through the space, and one or more switches to allow the electronic scented candle to be turned on, turned off, or operate in a timer mode” in combination with other features of the present claimed invention.
Regarding claims 22-36, these claims are allowable for the reasons given for claim 21 and because of their dependency status on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/Primary Examiner, Art Unit 2879